DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zang (US 9847391) in view of Patil (US 2016/0351675).
Regarding claim 1, Zang discloses, in at least figure 8 and related text, an integrated circuit device (the limitation of “an integrated circuit device” has not patentable weight because it is interpreted as intended use) comprising: 
a semiconductor substrate (14/21/10/12, col. 6/ line 42-col. 7/ line 12); 

at least one nanosheet (16, col. 5/ lines 14-31) at a position apart from a top surface of the active region (21/10/12, col. 6/ line 42-col. 7/ line 12) to face the top surface of the active region (21/10/12, col. 6/ line 42-col. 7/ line 12), the at least one nanosheet (16, col. 5/ lines 14-31) having a channel region (col. 5/ lines 14-31); 
a gate (“gate electrode” of 42, col. 5/ lines 32-53) arranged under and on the at least one nanosheet (16, col. 5/ lines 14-31); 
a gate insulating layer (“gate dielectric layer” of 42, col. 5/ lines 32-53) between the at least one nanosheet (16, col. 5/ lines 14-31) and the gate (“gate electrode” of 42, col. 5/ lines 32-53) (col. 5/ lines 32-53); and 
an impurity region (40, col. 4/ line 56-col. 5/ line 13) arranged on the active region (21/10/12, col. 6/ line 42-col. 7/ line 12) on both sides of the at least one nanosheet (16, col. 5/ lines 14-31).
Zang does not explicitly disclose the gate comprises a first metal carbide layer comprising carbon at a first carbon concentration and a second metal carbide layer comprising carbon at a second carbon concentration, and the first carbon concentration and the second carbon concentration are different from each other.
Patil teaches, in at least figure 14 and related text, the device comprising the gate (40/42/66/70, [41]) comprises a first metal carbide layer (“tungsten carbide”, 40, [41]) comprising carbon at a first carbon concentration (carbon concentration of WC, [41]) and a 
Zang and Patil are analogous art because they both are directed to integrated circuit device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zang with the specified features of Patil because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Zang to have the gate comprising a first metal carbide layer comprising carbon at a first carbon concentration and a second metal carbide layer comprising carbon at a second carbon concentration, and the first carbon concentration and the second carbon concentration being different from each other, as taught by Patil, for the purpose of providing replacement metal gate electrodes exhibiting less threshold voltage variation within an integrated circuit and between integrated circuits ([14], Patil).
Regarding claim 15, Zang discloses, in at least figure 8 and related text, an integrated circuit device (the limitation of “an integrated circuit device” has not patentable weight because it is interpreted as intended use) comprising: 
a semiconductor substrate (14/21/10/12, col. 6/ line 42-col. 7/ line 12); 

at least one nanosheet (16, col. 5/ lines 14-31) at a position apart from a top surface of the active region (21/10/12, col. 6/ line 42-col. 7/ line 12) to face the top surface of the active region (21/10/12, col. 6/ line 42-col. 7/ line 12), the at least one nanosheet (16, col. 5/ lines 14-31) having a channel region (col. 5/ lines 14-31); 
a gate (“gate electrode” of 42, col. 5/ lines 32-53) surrounding at least a portion of the at least one nanosheet (16, col. 5/ lines 14-31); 
a gate insulating layer (“gate dielectric layer” of 42, col. 5/ lines 32-53) between the at least one nanosheet (16, col. 5/ lines 14-31) and the gate (“gate electrode” of 42, col. 5/ lines 32-53) (col. 5/ lines 32-53); and 
an impurity region (40, col. 4/ line 56-col. 5/ line 13) arranged on the active region (21/10/12, col. 6/ line 42-col. 7/ line 12) on both sides of the at least one nanosheet (16, col. 5/ lines 14-31).
Zang does not explicitly disclose the gate comprises a first metal carbide layer, a second metal carbide layer, and a metal layer, in an order of nearness to the nanosheet; the first metal carbide layer comprises carbon at a first carbon concentration, and the second metal carbide layer comprises carbon at a second carbon concentration that is different from the first carbon concentration.
Patil teaches, in at least figure 14 and related text, the device comprising the gate (40/42/66/70, [41]) comprises a first metal carbide layer (“tungsten carbide nitride”, 42, [41]), a 
Zang and Patil are analogous art because they both are directed to integrated circuit device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zang with the specified features of Patil because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Zang to have the gate comprising a first metal carbide layer, a second metal carbide layer, and a metal layer, in an order of nearness to the nanosheet; the first metal carbide layer comprising carbon at a first carbon concentration, and the second metal carbide layer comprises carbon at a second carbon concentration that is different from the first carbon concentration, as taught by Patil, for the purpose of providing replacement metal gate electrodes exhibiting less threshold voltage variation within an integrated circuit and between integrated circuits ([14], Patil).

Patil further teaches, in at least figure 14 and related text, the first carbon concentration (carbon concentration of WCN, [41]) is less than the second carbon concentration (carbon concentration of WC, [41]), for the purpose of providing replacement metal gate electrodes exhibiting less threshold voltage variation within an integrated circuit and between integrated circuits ([14]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zang (US 9847391) in view of Patil (US 2016/0351675), and further in view of Balakrishnan (US 2017/0104060).
Regarding claim 17, Zang in view of Patil discloses the integrated circuit device of claim 15 as described above.
Zang further discloses, in at least figure 8 and related text, at least two nanosheets (16, col. 5/ lines 14-31) are provided.
Zang in view of Patil does not explicitly disclose a portion of the metal layer passes between two neighboring nanosheets.
Balakrishnan teaches, in at least figures 6, 9, and related text, the device comprising a portion of the metal layer (58, [52]) passes between two neighboring nanosheets (26, 36B, [35], [41], for the purpose of integrating NWs with a larger gap (such as for accommodating a thicker oxide for I/O circuitry) and NWs with a smaller gap (e.g., for logic and memory, e.g., static RAM, circuitry) on a common substrate ([31]).
Zang, Patil, and Balakrishnan are analogous art because they all are directed to integrated circuit device and one of ordinary skill in the art would have had a reasonable 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Zang in view of Patil to have the portion of the metal layer passes between two neighboring nanosheets, as taught by Balakrishnan, for the purpose of integrating NWs with a larger gap (such as for accommodating a thicker oxide for I/O circuitry) and NWs with a smaller gap (e.g., for logic and memory, e.g., static RAM, circuitry) on a common substrate ([31], Balakrishnan).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zang (US 9847391) in view of Patil (US 2016/0351675), and further in view of Lee (US 2015/0028430).
Regarding claim 18, Zang in view of Patil discloses the integrated circuit device of claim 15 as described above.
Zang in view of Patil does not explicitly a metal nitride layer between the first metal carbide layer and the gate insulating layer.
Lee teaches, in at least figure 2A and related text, the device comprising a metal nitride layer (215, [52]) between the first metal carbide layer (220, [48]) and the gate insulating layer (210, [46]]), for the purpose of providing semiconductor devices with improved driving characteristics ([4]).
Zang, Patil, and Lee are analogous art because they all are directed to integrated circuit device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zang in view of Patil with the specified features of Lee because they are from the same field of endeavor.
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zang (US 9847391) in view of Sung (US 10,170,484), Patil (US 2016/0351675), and further in view of Lee (US 2015/0028430).
Regarding claim 20, Zang discloses, in at least figure 8 and related text, an integrated circuit device (the limitation of “an integrated circuit device” has not patentable weight because it is interpreted as intended use) comprising: 
a semiconductor substrate (14/21/10/12, col. 6/ line 42-col. 7/ line 12) comprising a first device region (14/21/10/12 in center area, col. 6/ line 42-col. 7/ line 12) and a second device region (14/21/10/12 in side areas, col. 6/ line 42-col. 7/ line 12); 
a device isolation layer (36, col. 4/ lines 38-55) defining an active region (21/10/12, col. 6/ line 42-col. 7/ line 12) of the semiconductor substrate (14/21/10/12, col. 6/ line 42-col. 7/ line 12); 
at least one nanosheet (16, col. 5/ lines 14-31) at a position apart from a top surface of the active region (21/10/12, col. 6/ line 42-col. 7/ line 12) to face the top surface of the active region (21/10/12, col. 6/ line 42-col. 7/ line 12), the at least one nanosheet (16, col. 5/ lines 14-31) having a channel region (col. 5/ lines 14-31); 

a gate insulating layer (“gate dielectric layer” of 42, col. 5/ lines 32-53) between the at least one nanosheet (16, col. 5/ lines 14-31) and the gate (“gate electrode” of 42, col. 5/ lines 32-53) (col. 5/ lines 32-53);
 a first conductivity type impurity region (“n-type electrical conductivity”, 40, col. 4/ line 56-col. 5/ line 13) arranged on the active region (21/10/12, col. 6/ line 42-col. 7/ line 12) on both sides of the at least one nanosheet (16, col. 5/ lines 14-31) in the first device region (14/21/10/12 in center area, col. 6/ line 42-col. 7/ line 12).
Zang does not explicitly disclose a second conductivity type impurity region arranged on the active region on both sides of the at least one nanosheet in the second device region; in the first device region, the gate comprises a first metal carbide layer comprising carbon at a first carbon concentration and a second metal carbide layer comprising carbon at a second carbon concentration that is less than the first carbon concentration; a sum of a thickness of the first metal carbide layer and a thickness of the second metal carbide layer is from about 4 Å to about 30 Å.
Sung teaches, in at least figure 14E and related text, the device comprising a second conductivity type impurity region (241c, “P-type conductivity”, col. 16/ line 46-col. 17/ line 29, col. 18/ lines 5-62) arranged on the active region (204, col. 16/ line 46-col. 17/ line 29) on both sides of the at least one nanosheet (244c, col. 16/ line 46-col. 17/ line 29) in the second device region (250c, col. 16/ line 46-col. 17/ line 29), for the purpose of providing p-type pull-up transistors to improve SRAM cell performance (col. 18/ lines 5-17).

Lee teaches, in at least figure 2A and related text, the device comprising a sum of a thickness of the first metal carbide layer (220, [48]) and a thickness of the second metal carbide layer (240, [48]) is from about 4 Å to about 30 Å ([49]), for the purpose of providing semiconductor devices with improved driving characteristics ([4]).
Zang, Sung, Patil, and Lee are analogous art because they all are directed to integrated circuit device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Zang with the specified features of Sung, Patil, and Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Zang to have the second conductivity type impurity region arranged on the active region on both sides of the at least one nanosheet in the second device region, as taught by Sung, in the first device region, the gate comprising a first metal carbide layer comprising carbon at a first carbon concentration and a second metal carbide layer comprising carbon at a second carbon .
Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 2 that recite “between two neighboring nanosheets, a pair of first metal carbide layers extend parallel to the two neighboring nanosheets with the second metal carbide layer therebetween” in combination with other elements of the base claims 1 and 2.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 15 and 16 that recite “at least one of the first carbon concentration and the second carbon concentration gradually changes according to a distance from the nanosheet” in combination with other elements of the base claims 15 and 16.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/TONG-HO KIM/Primary Examiner, Art Unit 2811